Speer, Justice.
[On September 8th, 1879, the city council of West Point fixed the price of a retail liquor license at $500.00. On January 5th, 1880, they passed an ordinance that “the city council of West Point shall not pass any ordinance or make any contract that shall impair or infringe on the rights or interests of any person who may take out license to retail liquors under said ordinance, passed September 8th, 1879,” and that no license should be issued at a less price than $500.00 per annum until the expiration of licenses issued under the previous ordinance. On January 10th, plaintiff obtained a license, and paid $500.00 therefor. Two days later, and before he had used his license, the city counsel — which appears to have succeeded that passing the above stated ordinances — reduced *817the price of retail licenses to $100.00 per annum, and proceeded to issue them at that price. Plaintiff thereupon sued to recover the $500.00 paid by him. On demurrer, the case was dismissed, and he excepted.]